Citation Nr: 1549629	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  08-03 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to a lumber spine disability.

2.  Entitlement to service connection for hypertension, in include as secondary to a lumber spine disability.

3.  Entitlement to service connection for urinary incontinence, to include as secondary to a lumbar spine disability.

4.  Entitlement to service connection for a left thigh lipoma, to include as secondary to a skin disability.

5.  Entitlement to service connection for calluses of the right foot. 

6.  Entitlement to service connection for calluses of the left foot.

7.  Entitlement to a rating in excess of 40 percent for a lumbar spine disability.

8.  Entitlement to a compensable rating bilateral pes planus prior to June 6, 2013, and in excess of a 10 percent rating thereafter.

9.  Entitlement to a rating in excess of 10 percent from a right ankle disability.

10.  Entitlement to a rating in excess of 10 percent for a lumbar spine scar.

11.  Entitlement to a rating in excess of 30 percent for a skin disability.

12.  Entitlement to a special monthly compensation (SMC) based on the need for aid and attendance or being housebound.

13.  Entitlement to an effective date earlier than October 29, 2012, for radiculopathy of the left lower extremity.  


WITNESS AT HEARING ON APPEAL

Veteran

REPRESENTATION

Veteran represented by:     North Carolina Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from March 1984 to August 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), in Winston-Salem, North Carolina.  

The Veteran and his spouse testified before the RO's Decision Review Officer (DRO) in March 2010 and a transcript of the hearing is of record.  

In August 2015, the RO granted entitlement to TDIU, therefore, as that represents a full grant of benefits sought with respect to that claim, the issue of entitlement to a TDIU is longer before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that an October 2015 rating decision and notification letter identify the Veteran's representative as the North Carolina Department of Veterans Affairs. Further, in the electronic file, there is a notation that his power of attorney (POA) is held by the North Carolina Department of Veterans Affairs. While no VA Form 21-22a is in the electronic file, the Board finds that the information that is available establishes that the Veteran has obtained representation, and that his representative is the North Carolina Department of Veterans Affairs. Thus, this POA is identified on the Title Page of this decision.

The issues of entitlement to service connection for diabetes mellitus and a left thigh lipoma are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Hypertension did not occur during active duty, and was not caused or aggravated by any service connected disabilities, and did not manifest to a compensable degree within one year following separation from active service.

2.  Urinary incontinence did not occur during active duty, and was not caused or aggravated by any service connected lumbar spine disability.

3.  The competent and credible evidence shows that right foot calluses were caused by the Veteran's service connected pes planus.

4.  The competent and credible evidence shows that left foot calluses were caused by the Veteran's service connected pes planus.

5.  The Veteran's lumbar spine disability has been manifested by pain and limitation of motion with forward flexion of the spine.  Unfavorable ankylosis of the entire thoracolumbar spine and incapacitating episodes having a total duration of at least six weeks during a 12 month period have not been shown.

6.  Prior to June 6, 3013, the Veteran's pes planus symptoms were characterized by painful motion.  As of June 6, 2013, the Veteran's pes planus symptoms were not shown to have severe objective evidence of a marked deformity. 

7.  The Veteran's right ankle disability is manifested by objective complaints of pain, and mild limitation of motion.  However, marked limitation of motion, ankylosis, X-ray evidence of involvement of two or more major or minor joints or a foot injury that is moderately severe in nature are not shown.

8.  The Veteran is in receipt of the maximum rating for painful scars.

9.  The Veteran's skin disability does not affect more than 40 percent of the entire body, or more than 40 percent of exposed areas affected, nor does it require constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during any 12-month period.

10.  The RO granted service connected for left lower extremity radiculopathy secondary to a lumbar spine disability and assigned an effective date of October 29, 2012, the first date the disability was shown by objective evidence.
 
11.  None of the evidence of record indicates that the Veteran was diagnosed with lower left extremity radiculopathy prior to October 29, 2012.  

12.  The Veteran's service-connected disabilities do not render him unable to care for his daily needs without the regular aid and attendance of another person, or render him unable to protect himself from the hazards and dangers incident to his daily environment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension, to include as secondary to a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2015).

2.  The criteria for service connection for urinary incontinence, to include as secondary to a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2015).

3.  The criteria for service connection for calluses of the right foot secondary to service connected pes planus have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2015).

4.  The criteria for service connection for calluses of the left foot secondary to service connected pes planus have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2015).

5.  The criteria for a rating in excess of 40 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5242 (2015).

6.  The criteria for 10 percent rating, but not higher, bilateral pes plus prior to June 6, 2013 have been met, and the criteria for a rating in excess of 10 percent as of June 6, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5276-5284 (2015).

7.  The criteria for a rating in excess of 10 percent for a right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes Diagnostic Codes 5010, 5270, 5271, 5284 (2015).

8.  The criteria for a rating in excess of 10 percent for a lumbar scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2008).

9.  The criteria for a rating in excess of 30 percent for a skin disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.10, 4.14, 4.20, 4.118, Diagnostic Codes 7899-7806 (2015).

10.  The criteria for an award of special monthly compensation based on the need for regular aid and attendance of another person or at the housebound rate are not met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.350(b)(3), (h)(3)(i), 3.352(a) (2015).

11.  The criteria for entitlement to an effective date earlier than October 29, 2012, for the grant of service connection for left lower extremity radiculopathy, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in June 2009 and August 2009

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent May 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141  1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection may be presumed for certain chronic diseases, diabetes and hypertension, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during active service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2015).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2015).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

Hypertension, to include as Secondary to a Lumbar Spine Disability

The Veteran asserts that he incurred hypertension during service and that he was hospitalized due to hypertension during service.  The Veteran also asserts that alternatively, his hypertension was caused by his service-connected lumbar spine disability.  

A review of the Veteran's service medical records show no reports or treatments for hypertension during the Veteran's active service.  Additionally, there is no evidence to show that the Veteran was diagnosed with or treated for hypertension during the first year after separation from service.  Moreover, a review of the post service treatment records private medical records indicates that the Veteran was first evaluated with elevated blood pressure in 2001, more than 10 years after separation from service.  Therefore, a presumption of service connection as a chronic disease is also not warranted.  38 C.F.R. § 3.309(a) (2015).

A December 2002 VA examination report shows that the Veteran was diagnosed with hypertension.   The examiner did note that the Veteran had one day of elevated blood pressure during service in November 1990.  It was noted that during those blood pressure readings, he was experiencing back pain.  The examiner reported that after the Veteran showed the elevated blood pressure measurement he was examined on consecutive days with normal blood pressure measurements.  The examiner also reported that the Veteran had back pain in 1986 and his blood pressure was noted as normal at that time.  The examiner reported that the Veteran was first treated for hypertension in March 2001.  The examiner opined that the Veteran's back disability did not cause his hypertension.  The examiner reported that while the Veteran had some elevated blood pressure readings in the past when he had back pain, he also exhibited normal blood pressure readings during episodes of back pain.  The examiner also opined that the Veteran's hypertension did not have onset during service.

An October 2012 VA examination report shows that the Veteran reported that he was diagnosed with hypertension in 1990.  He reported that he took medication for his hypertension.  The examiner reported that hypertension would not be secondary to a lumbar spine disability as they were separate medical problems.  The examiner did report that pain, may make blood pressure worse in the short term, but would not cause a long term systemic problem such as hypertension, therefore it was less likely as not that the Veteran's hypertension was secondary to low back pain.  

The Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for hypertension, to include as due to a lumbar spine disability.  The evidence of record does not contain any competent evidence that shows that hypertension is related to service, was incurred in or aggravated by service, is proximately due to or related to any service-connected disability, or that any hypertension manifested to a compensable degree within one year following separation from service.  The Board finds it significant that the Veteran was first treated for hypertension in 2001, 10 years after separation from service.  Additionally, the Board notes that the Veteran's service medical records show no diagnosis of hypertension.  While there may be some isolated elevated blood pressure readings shown during service, the December 2002 VA examiner specifically commented on those readings and noted that the Veteran was examined numerous times after the elevated blood pressure reading, and was shown to have normal blood pressure.  The Veteran in his lay statements and in testimony in the RO hearing, has also related his hypertension to a service connected lumbar spine disability.

Here, the Board finds that the December 2002 and October 2012 VA examiner's opinions are probative evidence that the Veteran's hypertension was not caused or aggravated by a service connected lumbar spine disability.  The examiners noted that there was no evidence in the Veteran's service medical records showing diagnosis, symptoms, or finding pertaining to hypertension.  Additionally, the examiners specifically noted that the while the Veteran's lumbar spine disability may affect blood pressure in the short term due to pain, that this would not cause a long term systemic issue of aggravation of the Veteran hypertension.  

The Board notes that the only medical opinions of record are clearly against a finding of any relationship between the Veteran's service-connected lumbar spine disability and his hypertension.  The Veteran has not presented, identified, or alluded to an existence of a medical opinion that supports the Veteran's claim.  Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, and a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998). 

In this case, a competent medical expert provided an opinion and the Board is not free to substitute its own judgment.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There are no other contrary medical opinions of record, nor has the Veteran asserted that one exists.  The Board notes that the law requires that an adequate examination or opinion must support its conclusion with an analysis that can be weighed against contrary opinions and be based upon prior medical history and examinations.  38 C.F.R. § 20.901 (2015); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The Board finds that the December 2002 and October 2012 VA examiners had access to the claims file and provided a thorough rationale for the conclusions, to include a discussion of the pertinent evidence of record and a clear explanation of the examiner's medical findings.  Nieves-Rodriguez v. Peake, 22 Vet App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Therefore, the VA opinions are adequate and highly persuasive. 

The Board notes that there are no favorable medical opinions of record that show that the Veteran's hypertension is related to service or secondary to a service-connected disability.  The only evidence in support of the claim is the Veteran's lay statement that the pain from his service-connected disability caused or aggravated his hypertension.  The Board notes that the Veteran's statements may be competent to support a claim for service connection where the events or the presence of disability, or symptoms of a disability are subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Veteran is not competent to attribute hypertension to service or to conclude that his hypertension has been aggravated by his lumbar spine disability.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Therefore, the Veteran can testify to that which he is competent to observe, such as pain, but he is not competent to provide a medical diagnosis for any hypertension or to relate hypertension to service or a service-connected disability.  Hypertension is not observable by the five senses and thus, not observable by a lay person. It requires clinical testing to diagnose and report. Moreover, it requires training to analyze and understand blood pressure readings to determine if they represent hypertension or isolated episodes of elevated blood pressure due to other factors. The Veteran has not been shown to have the medical expertise to diagnose or identify the etiology or aggravation of his hypertension.  Thus, the Veteran's lay assertions are not competent or sufficient to render an opinion as to whether the Veteran's hypertension was caused by service or, caused or aggravated by service-connected disabilities.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In any event, his lay opinion is outweighed by the opinions of a medical personnel who opined that hypertension was not related to service or caused or aggravated by a service connected lumbar spine disability.

Accordingly, the Board finds that the claims for service connection for a hypertension must be denied.  The Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinki, 1 Vet. App. 49 (1990).

Urinary Incontinence, to include as Secondary to a Lumbar Spine Disability

The Veteran asserts that his urinary incontinence disability was caused by or is aggravated by his service-connected lumbar spine disability.  In a March 2006 statement submitted by the Veteran he indicated that he had a neurological condition that caused him to have a thirty second delay when urinating.  

Initially, the Board notes that the Veteran's service medical records show no reports, treatments, or diagnosis of any urinary incontinence disability.

An August 2009 VA examination report shows that the Veteran reported having a bladder problem that caused him to urinate 5 times per day at 2 hour intervals during the day, and 3 times per night at 4 hour intervals.  He reported no incontinence or urinary retention.  He did report urinary urgency.  

An October 2012 VA spine examination report shows that the Veteran reported that he had bladder incontinence during the past year that did not required the use of any pad.

A June 2013 VA urinary tract condition examination report shows that the Veteran did not have a condition of the bladder or urethra of the urinary tract.  The examiner noted that the Veteran experienced dribbling, hesitancy, leakage after urinating (without need for absorbent material), and a difficulty starting and stopping flow.  The Veteran was diagnosed with a voiding dysfunction that caused urine leakage that did not require the wearing of an absorbent material.  The examiner noted that the etiology of the voiding dysfunction was most likely caused by BPH.  The examiner opined that the Veteran's claimed urinary incontinence was not caused by or aggravated by his lumbar spine disability.  The examiner reported that the Veteran had BPH resulting in bladder outlet obstruction symptoms which was not due to his lumbar spine disability.  

The Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for urinary incontinence, to include as due to a lumbar spine disability.  The evidence of record does not contain any competent evidence that shows that urinary incontinence is related to service, was incurred in or aggravated by service, is proximately due to or related to any service-connected disability.  Additionally, the Board notes that the Veteran's service medical records show no diagnosis or reports of urinary incontinence, nor does the Veteran aver that he had urinary incontinence in service.  

With regard to whether the Veteran's urinary incontinence was cause by or aggravated by the Veteran's service-connected lumbar spine disability, the Board finds that the June 2013 VA examiner's opinion is probative evidence that the Veteran's urinary incontinence was not caused or aggravated by a service connected lumbar spine disability.  The examiner diagnosed the Veteran with BPH and reported that the Veteran's lumbar spine disability did not cause or aggravate the Veteran's urinary incontinence, but rather it was due to his BPH.  Additionally, the Board finds it signification that during multiple VA examinations concerning the Veteran's lumbar spine disability completed in May 2007, August 2009, October 2012, or June 2013, indicated that the Veteran's lumbar spine disability did not cause or aggravate the Veteran urinary incontinence.  The Board therefore, finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for urinary incontinence to include as secondary to a lumbar spine disability.  

Of record are statements by the Veteran that attribute his urinary incontinence to his service-connected back disability.  The Veteran's statements regarding the cause of his incontinence are lay statements that purport to provide a nexus opinion between the two conditions.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether urinary incontinence is caused by a lumbar spine disability, is not something that can be determined by mere observation.  Nor is this question simple. While the Veteran is competent to report that he has urinary frequency and leakage, it requires clinical testing to assess and diagnose the underlying condition causing these symptoms, and medical training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Therefore, the Board finds that the Veteran's statements as to the cause of his urinary incontinence are not competent evidence as to a nexus.  In any event, his lay opinion is outweighed by the opinions of a medical personnel who opined that urinary incontinence was not related to service or caused or aggravated by a service connected lumbar spine disability but due to his BPH.

The Board notes that the only competent evidence regarding the cause of his urinary incontinence are against a finding of any relationship between the Veteran's service connected lumbar spine disability and his urinary incontinence.  The Veteran has not presented, identified, or alluded to an existence of an medical opinion that supports the Veteran's claim.  Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, and a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998). 

In this case, competent medical experts provided opinions and the Board is not free to substitute its own judgment.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There are no other contrary medical opinions of record, nor has the Veteran asserted that one exists.  The Board notes that the law requires that an adequate examination or opinion must support its conclusion with an analysis that can be weighed against contrary opinions and be based upon prior medical history and examinations.  38 C.F.R. § 20.901 (2015); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The Board finds that the June 2013 VA examiner had access to the claims file and provided a thorough rationale for the conclusions, to include a discussion of the pertinent evidence of record and a clear explanation of the examiner's medical findings.  Nieves-Rodriguez v. Peake, 22 Vet App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Therefore, the VA opinions are adequate and highly persuasive. 

Accordingly, the Board finds that the claims for service connection for a urinary incontinence must be denied.  The Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinki, 1 Vet. App. 49 (1990).

Calluses of the Right and Left Feet 

Initially, the Board notes that the Veteran's service medical records show to reports or treatments for calluses to the right or left foot.  

An October 2008 letter from a VA podiatrist reported that the Veteran had calluses on the soles of his feet that caused him constant pain and discomfort.  The VA podiatrist noted that the Veteran claimed this condition was documented and present during his military service.  

An October 2012 VA examination report showed that the Veteran had calluses on both the right and left foot.  The examiner opined that there were no reports of calluses noted in service.  The examiner opined that calluses could arise both with and independent of pes planus.  Therefore, the examiner would state that he could not resolve without resorting to mere speculation as to whether the Veteran's calluses were caused by his service-connect bilateral pes planus.  

A June 2013 VA examination report shows that the Veteran had calluses on both of the right and left foot.  The examiner reported that these calluses were caused by the Veteran's service-connected pes planus.   

The Board finds that the preponderance of the evidence supports the Veteran's claim for entitlement to service connection for calluses of the right and left feet secondary to service-connected pes planus.  Here, the Board finds that the June 2013 VA examiner clearly opined that the Veteran's calluses were caused by a service-connected disability.  

Based on the above considerations, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for calluses of the right and left feet secondary to service connection pes planus. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When  a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is to be considered when assigning disability rating.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32  (2011). 

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 



Lumbar Spine 

Spine disabilities are rated under a General Rating Formula for Diseases and Injuries of the Spine, which provides a 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a (2015). 

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2015).

For VA purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2015).  The criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The Veteran's back disability may alternatively be rated under the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

A May 2007 VA examination report shows that the Veteran was assessed with a lumbar spine condition.  The Veteran reported symptoms of pain that occasionally radiated.  He reported that his lumbar spine condition was aggravated by cold weather, standing, or walking.  The Veteran reported that he could walk about for 20 minutes or about a half mile.  The examiner noted an MRI reports in the past that showed some mild congenital stenosis, and post-operative change of the L4-L5 area of the back, with no recurrent herniated nucleus pulposus noted.  The Veteran was shown to have some tenderness to the lumbar area.  Range of motion testing showed extension to 10 degrees with pain, left and right lateral flexion to 20 degrees with pain, forward flexion to 70 degrees with pain, and right and left lateral rotation to 25 degrees.  The examiner reported that the Veteran did not have any neurological symptoms associated with the lumbar spine condition.  The examiner diagnosed the Veteran with degenerative disc disease/degenerative joint disease of the lumbosacral spine.  

An August 2009 VA examination report shows that the Veteran exhibited no pain on movement with regards to his thoracolumbar spine.  Muscle spasms were absent, no tenderness or guarding of movement was noted.  The examiner reported that the Veteran showed no weakness.  His musculature was noted as normal.  No ankylosis of the spine was reported.  Range of motion testing showed forward flexion of the thoracolumbar spine to 60 degrees, extension to 30 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 20 degrees.  Pain was noted for all movements at the end ranges of motion.  Repetitive use testing showed no additional loss of range of motion.  The examiner reported that the joint function of the spine was additionally limited after repetitive use by pain, fatigue, weakness, lack of endurance, and lack of endurance which had a major functional impact.  

An October 2012 VA spine examination report shows that the Veteran was diagnosed with lumbar degenerative disc disease.  The Veteran reported that he experienced back pain made worse by prolonged standing and prolonged sitting that improved with hot showers and water therapy.  The Veteran did report flare-ups that caused him to slow down.  He also reported difficulties with putting his shoes and socks on.  Range of motion evaluations showed that he achieved forward flexion of his thoracolumbar spine to 40 degrees, extension to 5 degrees, lateral flexion to 20 degrees to the right and left side, and lateral rotation to 25 degrees to the right and left side.  Pain was noted at the end range of bending and rotating to both sides.  The Veteran was able to tolerate three repetitions with no additional loss of motion.  Functional loss was secondary to pain, a pulling feeling, and decreased range of motion.  Tenderness was noted on palpitation over the left lower paraspinal muscles.  No guarding or muscle spasms was noted.  The Veteran was observed to walk with a gait that puts more weight on this heel then one normally would.  The Veteran was assessed radiculopathy of both lower extremities.  The Veteran was not diagnosed with bowel incontinence.  The Veteran reported that he had bladder incontinence during the past year that did not require the use of any pad.  The Veteran reported that he had incapacitating episodes diagnosed by emergency room physicians in the past year.  The examiner noted that a review of the record did not show any treatment records from other physicians advocating bed rest.  Therefore, the examiner reported that the Veteran did not have any incapacitating episodes.  The examiner characterized the Veteran's lumbar spine disability as mild to moderate.  With flare-ups, the Veteran reported that his activities were slowed down, thus during flare-ups he had a mild functional loss.  

A June 2013 VA examination report showed that the Veteran was diagnosed with degenerative joint disease of the lumbar spine.  The Veteran reported that he had no flare-ups of the lumbar spine disability.  Range of motion evaluations of the thoracolumbar spine showed that the Veteran was able to achieve forward flexion to 70 degrees with pain noted at 70 degrees, extension to 10 degrees with pain noted at 10 degrees, right and left lateral flexion to 30 degrees with no pain noted, and right and left lateral rotation to 30 degrees with no pain noted.  The examiner reported that the Veteran was able to perform repetitive use testing with no indications of additional loss of range of motion.  Functional impairment of the Veteran' lumbar spine was noted to consist of less movement than normal and pain on movement.  No localized tenderness or pain to palpation to the soft tissues of the thoracolumbar spine were noted.  The Veteran was noted to have mild radicular pain to the right and left lower extremities.  No other neurological abnormalities were diagnosed by the examiner and the Veteran was not evaluated with intervertebral disc syndrome.  The Veteran was observed to use a cane for ambulation.  The examiner did note that the Veteran had arthritis confirmed by imagining studies but no vertebral fractures were shown.  

The Board finds that a rating in excess of 40 percent is not warranted at any point since during the course of this appeal as the medical evidence of record shows that the Veteran's lumbar spine has never been ankylosed, either favorably or unfavorably.  Furthermore, there is no evidence of record indicating that he experiences incapacitating episodes which require medically prescribed bed rest. Therefore, a disability rating based on incapacitating episodes is not warranted.  38 C.F.R. § 4.71a, DCs 5235-5243 (2015).

Consideration has been given to assigning separate compensable ratings for neurological impairment resulting from the back disability.  There is no indication that the Veteran has any neurological symptoms related to his service-connected lumbar disability other than radiculopathy of the lower extremities which is already service connected.  In fact, as discussed previously, all of the examiners determined that the Veteran's urinary incontinence was not due to his lumbar spine disability, but instead a separate diagnosed disability, BPH.  Thus, the Board finds that separate compensable ratings for neurological impairment is not warranted at this time.

Additional compensation for functional loss is not warranted given that the provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis, as is the case here.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  


Accordingly, the Board finds that the evidence supports the Veteran's current assignment of a 40 percent rating for the lumbar spine disability.  However, the preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Pes Planus

The Veteran was granted service connection bilateral pes planus and assigned a 0 percent rating under Diagnostic Code 5276 prior to June 6, 2013, and 10 percent rating thereafter.  38 C.F.R. § 4.27 (2015).

Bilateral pes planus is rated under Diagnostic Code 5276, which provides ratings for acquired flat foot, or pes planus.  For mild flat foot, with symptoms relieved by built-up shoe or arch supports, a 0 percent rating is warranted.  Moderate acquired flat foot, with the weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, pain on manipulation and use of the feet, either bilateral or unilateral, is rated 10 percent disabling when bilateral or unilateral.  A 30 percent rating is warranted for severe bilateral acquired flat foot manifested by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral acquired flat foot manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendon Achilles on manipulation which is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2015). 

The Board notes that Diagnostic Code 5284, governing foot injuries - other, is not applicable in the present case because the Veteran's service-connected condition, pes planus, is one of the foot condition specifically listed in 38 C.F.R. § 4.71a, and that to rate his pes planus under DC 5284 would constitute an impermissible rating by analogy. Copeland v. McDonald,  27 Vet.App. 333 (2015).

A June 2005 VA treatment record shows that the Veteran was issued orthotic shoes for his foot pain, noted that the Veteran had flat feet.

A May 2007 VA examination report shows that the Veteran reported pain, weakness, stiffness of his feet.  The Veteran reported that his feet began to bother him when he stood or walked for about 15 or 20 minutus.  He reported that he could probably walk about a half mile or one mile.  The Veteran reported that he used insoles and special shoes that did not provide him with relief.  Physical examination of the feet showed that they were normal in appearance.  The examiner reported that the Veteran had very mild pes planus with no significant pain on motion.  No change of the feet were reported with repetitive motion.  The examiner reported that the Veteran had no real painful motion, no instability, and no weakness of the foot.  The Veteran was noted to not to have hammertoes, high arch, clawfoot, or other deformities of the feet.  The examiner reported that the Veteran had mild flatfeet with no significant malalignment of Achilles tendon or valgus deformity of the mid or hind foot.  The examiner did note that the Veteran had questionable hallux valgus that was insignificant.  No significant angulation or dorsiflexion noted at the metatarsophalangeal joint bilaterally.  

An August 2009 VA examination report shows that the Veterans feet showed no tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy, or disturbed circulation.  There was active motion in the metatarsophalangeal joint of the great toes.  Palpation of the plantar surfaces showed no tenderness to either foot.  The weight bearing and non-weight bearing examination of the Achilles tendon were normal for each foot.  The examiner did note that pes planus was present and that each foot showed slight degrees of valgus and forefoot/midfoot malalignment.  No deformity such as inward rotation of the superior portion of the os calci, medial tilting of the upper border of the talus, or marked pronation of the whole foot everted were shown.  The Veteran did not have pes cavus, hammer toes, Morton's metatarsalgia, hallus valgus, or hallus rigidus.  There examiner did report that the Veteran had limitations standing and walking as he could stand for 15 to 30 minutes.  He did require arch supports and foot supports but no orthopedic shoes were required.  

An October 2012 VA examination report concerning the Veteran's pes planus showed that the Veteran had bilateral pain with the use of his feet.  He reported that if he stood for more than one hour he would have to go to the emergency room.  The examiner noted that the Veteran had pain on manipulation of his feet bilaterally.  He reported that he had swelling in his feet on an occasional basis bilaterally.  No swelling was noted during the examination.   The Veteran reported that his symptoms were not relieved by arch supports.  The examiner reported that the Veteran did have extreme tenderness bilaterally.  The Veteran was also tender over this bilateral mid-heel and left mid arch.  He was tender on the dorsum of this feet over his 4th metatarsal.  There was a decreased longitudinal arch height on weightbearing which was mild.  The examiner reported that the Veteran did not have marked deformity of the foot.  There was no marked pronation of the foot.  Weightbearing did not fall over or medial to the great toe.  There was no lower extremity deformity other than pes planus causing alteration of the weightbearing line.  The Veteran did not have inward bowing of the Achilles tendon or marked inward displacement or severe spasm of the Achilles tendon.  The Veteran was noted to walk with a gait that put more weight than normal over his heels.  X-rays showed that the left foot exhibited calcaneal spurring.  Right foot x-rays showed degenerative changes shown on the first metatarsophalangeal joint.  No fractures of dislocations were seen.  The examiner reported that the Veteran's bilateral pes planus caused difficulty with standing.  

A June 2013 pes planus examination report shows that the Veteran was diagnosed with bilateral flat feet.  The Veteran reported pain on use of the feet but no pain was noted during manipulation of the feet.  No indications of swelling on use was reported.  The examiner reported that the Veteran symptoms were relieved by arch supports in both feet.  There was no extreme tenderness of the plantar surface of both feet.  The Veteran was assessed with a decreased longitudinal arch height on weight-bearing on both feet.  No evidence of marked deformities of the feet were noted.  No pronation of the feet was noted.  The weight-bearing line did fall over or medial to the great toe with both feet affected.  There were no other lower extremity deformity other than pes planus, causing alteration of the weight bearing line.  The examiner reported that the Veteran did not have inward bowing of the Achilles tendon, a marked inward displacement, or severe spasm of the Achilles tendon on manipulation.  Diagnostic testing showed that imaging studies reveled degenerative or traumatic arthritis of the right foot only.  The examiner reported that the Veteran's flatfoot condition impacted his ability to work as he was unable to stand for long periods of a long time.  

The Board finds that the preponderance of the evidence supports a 10 percent rating prior to June 6, 2013, under Diagnostic Code 5276, as the pes planus disability was shown to exhibit pain on manipulation and use of the feet of a moderate severity.  

The Board further finds that the preponderance of the evidence is against an assignment of a rating in excess of 10 percent at any time during the appeal period, before or after June 6, 2013, as the pes planus disability was not shown to exhibit severe objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and usee accentuated, indication of swelling on use, characteristic callosities.  While the Veteran did exhibit pain, tenderness, some calluses, and some fatigue, the Board finds that those symptoms were consistently described as mild to moderate and not of a severe nature.  Additionally, the Veteran has not been diagnosed with any marked deformity concerning his feet.  Therefore, the Board finds that a rating is excess of 10 percent is not warranted for his bilateral pes planus at any time during the appeal period. 

Accordingly, the Board finds that the preponderance of the evidence supports a rating of 10 percent but no higher prior to June 6, 2013, and that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent as of June 6, 2013 for bilateral pes planus.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Ankle Disability

The Veteran is in receipt of a 10 percent disability rating for a service-connected right ankle disability pursuant to Diagnostic Code 5010, which is for degenerative arthritis.  This rating is assigned for painful motion that does not meet the criteria for a compensable rating under the limitation of motion provisions for the affected joint. 38 C.F.R. §§ 4.59, 4.71a, DC 5003-5010 (2015); see also Burton v. Shinseki, 25 Vet.App. 1 (2011).

Limited motion of the ankle is rated under Diagnostic Code 5271.  Under that diagnostic code, a 10 percent rating is warranted for moderate limitation of motion of the ankle.  A 20 percent rating is warranted for marked limitation of the motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2015).

The normal range of motion for the ankle is dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II (2015).

Words such as moderate and marked are not defined in the VA Schedule for Rating Disabilities.  Use of terminology such as mild, moderate or severe by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.

An August 2009 VA examination report shows that the Veteran reported residuals of a right ankle sprain that had been in existence since 1991.  He reported weakness, stiffness, swelling, redness, giving way, lack of endurance, locking, fatigability, tenderness and pain affecting the right ankle.  The Veteran indicated that he did not experience heat, deformity, drainage, effusion, subluxation and dislocation.  He reported flare-ups as often as 10 times per day and lasting for 24 hours.  From a scale of 1 to 10 (10 being the worst) the severity level was described as a 10.  The flare-ups were reported to be precipitated by physical activity, stress and twisting, bending, stooping, and tying his shoes.  The flare-ups would also occur spontaneously.   The Veteran reported that the condition was alleviated by rest.  During the flare-ups he experienced limitation of motion of the joint which was described as stiffness and immobility.  He reported difficulty with standing/walking. He described an inability to stand or walk beyond 15-20 minutes, and a loss of ability to keep balance without pain.  The treatment was medicine with side effects of constipation, eye sight blurring, and dizziness.  The Veteran reported that he never was hospitalized nor had any surgery for the condition.  Over the past 12 months, the Veteran reported an incapacitating episode that occurred in December 2008, in which he was prescribed bed rest.  He had not had any joint replacement.  Examination of the ankle showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.  Further examination of the right ankle did not reveal any deformity or ankylosis. Range of motion testing showed that the Veteran's right ankle was dorsiflexion to 10 degrees with pain noted at 10 degrees.  Plantar flexion was noted to 30 degrees with pain at 30.  Repetitive use testing shown no loss of additional motion.  The joint function was additionally limited by pain after repetitive use.  The joint function on the right was reported to not be additionally limited by the following after repetitive use: fatigue, weakness, lack of endurance, and incoordination. 

An October 2012 VA examination report shows that the Veteran did not wear an ankle brace.  He reported that the ankle swells and locked but did not give way.  No history of subluxation or dislocation was reported.  He reported that flare-ups cause a difficulty with weightbearing. With regards to functional limitation, the Veteran reported that driving was difficulty due to ankle pain.  Range of motion testing of the ankle showed motion from 0-30 degrees of plantar flexion and from 0-0 degrees dorsiflexion.  Stiffness was noted at the end range of dorsiflexion pain and at the end range of plantar flexion.  There was no change with additional repetitions as he was able to tolerate 3 repetitions.  He had functional loss secondary to pain with stiffness and diminished range of motion.  He was tender to palpation over his Achilles tendon.   Muscle strength testing showed normal results.  He had a negative anterior drawer test and a negative talar tilt test.  He did not have ankylosis of the ankle joint.  No history of shin splints or stress fractures were noted.  No Achilles tendonitis malunion of the calcaneus or talectomy was shown.   The examiner did reported that the Veteran used a cane on a regular basis due to his back disability.  The examiner also reported that the Veteran would not be better served by an amputation with prosthesis.  X-rays showed a small heel spur but otherwise a normal right ankle.  As far as functional impact at work, the examiner reported that the Veteran had to wear boot-like shoes for support.  The examiner reported that the Veteran had mild loss of range of motion.  His ankle strength was within normal limits. No ligamentous laxity was noted.  As far as functional use, the examiner reported that the Veteran would have some mild functional loss during flare-ups.  

The Board finds that that preponderance of the evidence is against assigned a rating in excess of 10 percent for the Veteran's right ankle disability.  The Board notes that there is no evidence of record that the Veteran has marked limitation of motion of his right ankle.  While the Board acknowledges, that during the October 2012 VA examination, the Veteran was unable to complete any degree of dorsiflexion of the right ankle, he still showed full range of motion for plantar flexion.  Additionally, the examiner considered that the limitation of motion of the right ankle was of a mild severity.  Therefore, as the Veteran has not been shown to exhibit marked limitation of motion of the right ankle, a rating in excess of 10 percent is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code, 5010, 5271 (2015).  

The Board notes that the additional limitation the Veteran experiences due to pain, weakness, lack of endurance, fatigability, and incoordination on repetition was accounted for by the VA examiners when determining the Veteran's range of motion.  38 C.F.R. § 4.40, 4.45 (2015).  There is no other evidence showing that the Veteran has more limitation of motion than that found at his VA examinations.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular compensable rating prior in excess of 10 percent for functional impairment of the right ankle. 

Consideration has been given to assigning a right ankle disability rating under another diagnostic code pertaining to disabilities of the ankle.  However, there is no evidence that the Veteran has right ankle ankylosis, ankylosis of the subastragalar or tarsal joint, os calcis or astragalus, or that he has had an astragalectomy.  Therefore, another diagnostic code is not applicable in this case.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274 (2015).

Accordingly, the Board finds that the preponderance of the evidence does not support a rating of in excess 10 percent for the Veteran's right ankle disability.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Lumbar Spine Scar

The Veteran's one residual scar of the lumbar back is rating 10 percent under Diagnostic Code 7804 which pertains to unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  A higher rating is not available under this provision.

The Board notes that effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that portion of the schedule that addresses the skin. 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2015); 67 Fed. Reg. 49590 49599 (July 31, 2002).  VAOPGCPREC 3-00, 65 Fed. Reg. 33422 (2000); 38 U.S.C.A. § 5110(g) (West 2014).  However, because the Veteran's claim was pending before October 23, 2008, and no request was made for consideration under the revised criteria, a higher rating for a scar will only be considered under the rating criteria in effect prior to October 23, 2008.  73 Fed. Reg. 54,708 (Sept. 23, 2008); 38 C.F.R. § 4.118 (2008).

A May 2007 VA examination report shows that the Veteran was assessed with a scar on his lumbar spine that was 6 centimeters by 0.2 centimeters.  The examiner reported that the scar was not tender to palpation.  No adherence to the underlying tissue was noted.  The scar was noted to decrease the amount of flexion, twisting, extension.  The examiner also noted that there was no underlying soft tissue damage or skin ulceration or breakdown over the scar.  On a separate VA examination report for the spine, the examiner noted that the scar was not tender, and classified the scar as well healed.  

An August 2009 VA examination report shows that the Veteran had a lumbar scar post-surgery that occurred in 2001.  The Veteran reported pain and sensitivity.  The examiner reported that the scar was linear and measured 8 centimeters by 0.2 centimeters.  The scar was not painful on examination.  No skin breakdown was noted.  The examiner reported that the scar was superficial with no underlying tissue damage.  Inflammation, edema, and keloid formations were absent.  The scar was considered not disabling and there was no limitation of function caused by the scar.  

An October 2012 VA examination report shows that the Veteran's scar was 5 centimeters by 0.3 centimeters, with a total area of the scar as 1.5 centimeters.  The examiner reported that the scar was nonpainful to palpation.  The scar was described as superficial, linear, with no skin breakdown.  The examiner described the severity of the scar as mild.  The Veteran did report that the scar occasionally caused him pain and irritation when his clothes would rub against it.  

A March 2013 VA scar examination report shows that the Veteran had a residual scar from a lumbar surgery.  The examiner reported that scar only caused the Veteran pain on contact.  The scar was reported to show no break down and the scar was not secondary to burns.  Physical examination shows that the scar measured 5.5 centimeters by 0.3 centimeters.  The scar was noted as linear and superficial.  The examiner reported that the scar was nonpainful to palpation although the Veteran stated it was sensitive.  The total area of the scar was 1.65 square centimeters.  

A June 2013 VA scar examination report shows that the Veteran was assessed with a scar status post back surgery.  The examiner reported that the Veteran's lumbar spine scar was not painful or unstable.  The examiner described the scar as unchanged for a service connected back surgery.  The scar was noted to be linear and 26 centimeter in lengths.  

The Veteran is in receipt of the maximum rating available to him pursuant to Diagnostic Code 7804.  38 C.F.R. § 4.118, DC 7804 (2008). The Board has considered whether a higher rating would be in order under other potentially relevant diagnostic codes.  The Board finds that Diagnostic Codes 7800 (disfigurement of the head, face, or neck), 7801 (scars other than head, face, or neck, that are deep or that cause limited), 7802 (superficial scars other than head, face, or neck, that do not cause limited motion, and that cover an area of 144 square inches or greater), and 7803 (superficial, unstable scars) are not applicable in this instance, as the medical evidence does not show that the Veteran's scar meets any of those criteria.  The anatomy impacted by the scar is the low back not the head, face or neck; the scar is not over an area of 144 square inches; and the scar is not unstable. 38 C.F.R. § 4.118, Diagnostic Codes 7800-7803 (2008).

While the Veteran reported during examination that the scar limited his range of motion of his spine, a separate rating for functional impairments of the scar under Diagnostic Code 7805 would result in prohibited pyramiding as the Veteran is already compensated for his limitation of motion in the back by the rating assigned for his lumbar spine disability.  38 C.F.R. § 4.14 (2015).  

Accordingly, the Board finds that the preponderance of the evidence does not support a rating of in excess 10 percent for the Veteran's lumbar spine scar.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Skin Disability.

The Veteran contends that a rating in excess of 30 percent is warranted for his skin disability.  The Veteran is rated under Diagnostic Code 7899-7806.  38 C.F.R. § 4.118 (2015).  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27 (2015).  Here, the hyphenated diagnostic code indicates unlisted dermatological disorders (Diagnostic Code 7899) rated, by analogy, under the criteria for dermatitis or eczema (Diagnostic Code 7806).  38 C.F.R. § 4.118 (2015).

Diagnostic Code 7806 pertains to dermatitis or eczema.  A 30 percent rating requires that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs be required for a total duration of six weeks or more, but not constantly, during the past 12- month period.  A 60 percent rating requires more than 40 percent of the entire body, or more than 40 percent of exposed areas be affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2015).  Diagnostic Code 7806 also provides for the disability to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800); or as scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118 (2015).

A May 2007 VA skin examination report shows that the Veteran was diagnosed with onychomycosis, tenia pedis, eczema, and acne keloidalis nuchae.  The examiner reported that the Veteran had treated onychomycosis and tinea pedis with Lamisil daily for more than 6 weeks.  The treatment was noted to be systemic but neither corticosteroids nor an immunosuppressives were required.  The Veteran's eczema was treated with Absorbase but the treatment was not a corticosteroid or an immunosuppressive.  The Veteran's acne keloidalis nuchae was treated with clindamycin solution that was neither a corticosteroid nor an immunosuppressive.  The examiner reported that the Veteran skin conditions covered less that 5 percent of exposed areas and 20 percent to 40 percent of other areas on the body.  The examiner reported that the Veteran had erythematous papules on the occipital scalp that was very fine, with mild scarring on the area.  The Veteran's great toenails were observed with subungual debris and dark brown discoloration.  

An August 2009 VA examination report noted that the Veteran had a healed scalp folliculitides and toe fungus, located on the scalp and all the toes.  No ulcerations, exfoliation, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, abnormal texture, or limitation of motion were reported.  The examiner reported that the skin lesion coverage of the Veteran's exposed area was 4 percent.  The skin lesion coverage related to the whole body was noted at 2 percent.  The skin lesion were not associated with a systemic disease and did not manifest in connection with a nervous condition. 

A March 2013 VA skin examination report shows that the Veteran was diagnosed with onychomycosis, xerosis, seborrheic dermatitis, tinea cruris, and lipoma.  The Veteran reported that regarding his feet, he had foot fungus and calluses removed.  Regarding the Veteran's body, he stated that he had both oily and dry areas.  With regards to his scalp, he reported itching and break outs.  No scarring or disfigurement of the head, face, or neck was reported.  No history of any benign or malignant skin neoplasms were noted.  No systemic manifestations were reported.  As far as treatment on the Veteran's feet, he used a hydrophilic cream 4 times per week that was constant.  As far as his body, he used Jergens lotion  twice a day, which was constant.  As far as his scalp, he used a ketoconazole shampoo on a daily basis, thus this treatment was constant as well.  No systemic treatments or immunosuppressant drugs were used by the Veteran.  The examiner noted no history of urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  

On physical exam he had seborrheic dermatitis on the back of his head, less than 5 percent total body area, less than 5 percent exposed area.  He had xerosis noted on his feet and the back of his Achilles' tendons.  Total body area less than 5 percent.  Exposed area 0.  He had tinea cruris in his groin area.  Total body area less than 5 percent.  Exposed area 0.  He had a history of onychomycosis.  On examination, the examiner reported observing very little of this.  However, another examiner reported the affected area of a total body area less than 5 percent.  Exposed area was none.  No history of acne, chloracne, vitiligo, or hyperhidrosis were noted.  The Veteran reported a history of alopecia but the examiner did not observe any scaring or any loss of hair.  The examiner did note the Veteran's history of left thigh lipoma which he stated arose in 2006 or 2007.  It was removed in 2010.  This was from his left upper inner thigh.  The examiner reported observing no residuals of the lipoma, nor was any scar from the lipoma removal seen.  The examiner reported that there was no disfigurement of the head, face, and neck.  The Veteran did have some seborrheic dermatitis on the back of his head.

A June 2013 VA skin disability examination report showed that the Veteran was diagnosed with eczema.  The history of the condition was noted as thick skin to soles of feet and that the Veteran used hydrophilic cream.  The Veteran was noted to have been treated with oral or topical medication for the past 12 months.  The examiner noted that topical medications were used in a constant manner.  The examiner reported that the Veteran's skin disability did not cause any debilitating and non-debilitation episodes due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  No tumors or neoplasms were observed by the examiner.  The examiner noted that the Veteran's skin conditions did not impact his ability to work.  


Based on a review of the relevant evidence, it is the Board's conclusion that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent for a skin disability at any time during the pendency of the appeal.

At no time during the pendency of the appeal has the Veteran's skin disability been found to affect more than 40 percent of the entire body, more than 40 percent of exposed areas, or required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during any 12-month period.  In the absence of manifestations required for a higher rating, the Board finds that the weight of the evidence is against the assignment of a higher schedular rating under Diagnostic 7806. 

The Board will now consider whether a higher rating is warranted under any other Diagnostic Code pertaining to disabilities of the skin.

The Board notes that effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the Skin. Specifically, these amendments concern Diagnostic Codes 7800 through 7805. However, these amendments apply to applications for benefits received by VA on or after October 23, 2008.  As the Veteran's claim was already pending as of that date, and he has not requested application of the new rating criteria, the new criteria do not apply.  The Board recognizes that those regulations appear to provide for consideration of the new regulations upon request by the Veteran.  However, in this case, no such request has been made.  

Here, the Board finds that the Veteran's skin disability has be shown by objective medical evidence to not produce any residuals scaring.  Therefore a rating under Diagnostic Codes 7800-7806 are note warranted.  38 C.F.R. §§ 4.14, 4.118 (2015).

Accordingly, the Board finds that the preponderance of the evidence does not support a rating of in excess 30 percent for the skin disability.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Entitlement to an Effective Date Earlier than October 29, 2012 for Radiculopathy of the Left Lower Leg.

The Veteran is seeking an effective date prior to October 29, 2012 for the grant of a separate rating for left lower extremity radiculopathy, secondary to the service connected lumbar spine disability.  

Generally, the effective date of a rating and award of compensation for an increased rating claim is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(o)(1) (2015).  A claim is a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2015).  An informal claim is any communication or action indicating intent to apply for one or more benefits.  38 C.F.R. § 3.155(a) (2015). VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits, and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196 (1992).

An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  38 C.F.R. § 3.400(o)(2) (2015).  Under those circumstances, the effective date of the award is the earliest date at which it was ascertainable that an increase occurred.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400 (0)(2) (2015); Harper v. Brown, 10 Vet. App. 125 (1997).  The question of when an increase in disability is factually ascertainable is based on the evidence of record.  Quarles v. Derwinski, 3 Vet. App. 129 (1992).

The Board notes that a July 2013 rating decision from the RO granted service connection for left lower extremity radiculopathy, secondary to a service-connected lumbar spine disability, and assigned an effective date of June 6, 2013. A December 2014 statement of the case granted an earlier effective date for the left lower extremity radiculopathy, secondary to the Veteran's service connected lumbar spine disability, effective October 29, 2012.  

In January 2009 the Veteran filed a claim for an increased rating for his lumbar spine disability and reported experiencing sciatic pain radiating into both of his legs.  

An August 2009 VA examination report shows that a neurological examination of the spine showed no sensory defects from L1-L5.  The examiner reported that the sacral spine showed no sensory deficits of S1.  The left lower extremity reflex examination revealed a knee jerk 2+ and ankle jerk 2+.  No sign of pathologic reflexes were shown.  The Veteran had normal cutaneous reflexes.  

An April 2010 private treatment report from Dr. W.B., reported that the Veteran had right leg pain only in connection with his back pain.  An October 2012 VA examination report shows that the Veteran was assessed with radicular symptomology of both lower extremities.  

Here, the Board finds that prior to October 29, 2012, the medial evidence shows no findings of left lower extremity radiculopathy.  The Board notes that an August 2009 VA examination report shows that the Veteran was not assessed with left lower extremity radiculopathy.  In this case, the first medical evidence of the Veteran being assessed with radiculopathy of the left lower extremity is in the October 29, 2012 VA examination report.  

While the Veteran maintains that an earlier effective date prior to October 29, 2012 for lower left extremity radiculopathy is warranted.  His statements are outweighed by the medical evidence of record that shows he was first assessed with radiculopathy of the left leg in October 2012.  Moreover, both VA treatment records and private treatment records, indicate that he did not have left leg radicular pain prior to October 29, 2012.  

Therefore, entitlement to an earlier effective date for the 10 percent rating for left lower extremity radiculopathy secondary to a service connected lumbar spine disability prior to October 29, 2012, is denied.  38 C.F.R. § 3.400(o) (2015).

SMC based on need for aid and attendance and for being housebound.

Special monthly compensation (SMC ) based on the need for aid and attendance of another is payable when the Veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance. 3 8 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 2.350(b) (2015).

Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. §§ 3.350(a)(2); 4.63 (2015). For example, extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3.5 inches or more, will constitute loss of use of the foot involved, and complete paralysis of the external popliteal nerve and consequent footdrop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot. 38 C.F.R. §§ 3.350(a)(2)(a) and (b) (2015).

Pursuant to 38 C.F.R. § 3.350(b)(3) and (4), the criteria for determining when a veteran is so helpless as to be in need of regular aid and attendance, including a determination that he is permanently bedridden, are contained in 38 C.F.R. § 3.352(a) (2015).  That regulation provides that the following will be accorded consideration in determining the need for regular aid and attendance: inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.

"Bedridden," defined as that condition, which, through its essential character, actually requires that a claimant remain in bed, is a proper basis for this determination.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the above disabling conditions be found to exist before a favorable rating may be made. The particular personal functions that a veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  Determinations that a veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that his condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a) (2015).

Initially, the Board notes that the Veteran was granted SMC under 38 C.F.R. 3.350 (i) (2015) on account a right hip osteoarthritis, status post total hip replacement rated 100 percent from January 19, 2011 to March 1, 2012.  However, the Board notes that the Veteran is seeking SMC for aid and attendance based on the need for regular aid or due to being house bound for the period prior to January 19, 2011 and after March 1, 2012.

The Veteran has been assigned a 90 percent combined disability evaluation since June 6, 2013, and has been receiving TDIU benefits since December 6, 2008.  His service connected disabilities consist of a lumbar spine disability rating as 40 percent disabling; a skin disability rated as 30 percent disabling; a right hip disability rated as 30 percent disabling; radiculopathy of the lower extremities rated as 20 percent disability for both extremities; a right ankle disability rating as 10 percent disabling; a lumbar spine scar rated as 10 percent disability, and bilateral pes planus rated as 10 percent disabling.  

Entitlement to aid and attendance benefits is predicated on the objective evidence of record demonstrating that the appellant is so disabled as to require the regular aid and attendance of another person.  It is the essential contention in this case that the appellant's service-connected disabilities make it difficult for him to take care of himself.

The Board notes that the Veteran has undergone numerous VA examination throughout the appeal period.  There has been no competent or credible evidence submitted to suggest that the Veteran is in need of regular aid and attendance of another person due to his service-connected disabilities.  During VA examinations concerning his musculoskeletal disabilities, he has been showed to be able to walk during the examinations.  While the Veteran has reports some fatigue, there is no indication that he required the use of a wheelchair or was immobile.  The Board notes that the Veteran did use the assistance of a cane due to his lumbar spine disability, but examiners consistently characterized the functional impact of his back disability as mild.  Moreover, the Veteran at no time during his various VA examination reported that he required the help of another to do the basic tasks of daily living.  Additionally, the Veteran presented no evidence or indication that he was unable to bath, feed, clothe, or take care of himself due to his service-connected disabilities.  Additionally, the Board notes that during the October 2012 VA examination the Veteran still indicated that he was driving.  

After review of the evidence of record, the Board concludes that the evidence does not demonstrate that the Veteran is so severely disabled as to need the regular aid and assistance of another person.  The Veteran is able to walk with, albeit with some difficulty, using a cane, and without the assistance of another person.  Most significantly, the Veteran's own statements indicate that he is able to perform daily actives such as bathing, cooking, and dressing by himself.  The Veteran can drive, is not bedridden, and has no significant visual acuity disability.  There is no indication that the Veteran would be unable to protect himself from the hazards of his daily environment.  While numerous VA examiners have concluded that the Veteran's service-connected disabilities have some impact on his daily functioning, there has been no evidence to show that he requires regular aid and attendance of another. Further, there is no evidence that his service-connected disabilities render his lower extremities so disabled as to cause him to be equally served by an amputation stump. The Veteran does not have footdrop, is not ankylosed in any joint, major or minor, does not have one leg significantly shorter than the other, and does not have trophic or circulatory changes. In light of the above findings, the Board finds that entitlement to special monthly compensation benefits based on the need for regular aid and attendance is not warranted.

The Veteran is also seeking special monthly compensation benefits at the housebound rate.  Entitlement to these benefits is predicated on the evidence of record showing that the appellant has one single disability ratable 100 percent disabling and has additional disabilities independently ratable 60 percent or more disabling: or, in addition to the 100 percent disability evaluation, is demonstrably housebound due to disability.  In this case none of these criteria have been met, as there is no clinical data, or even an assertion by the Veteran, that he is confined to his dwelling or the immediate premises due to disability.  During an October 2015 VA examination, the Veteran reported that he leaves the house 3 to 4 hours per day and could ascend 50 steps before needing to take a rest.  In this case, the Veteran's own statements clearly show that he is not housebound.  

The Board must consider the credibility and competency of the Veteran's statements.  In doing so, the Board notes that the Veteran essentially indicated at his October 2015 VA examination that he was not housebound.

In sum, after a careful review of the evidence of record, the Board finds that the entitlement to special monthly compensation based on the need for aid and attendance of another or due to housebound status is not established.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for hypertension, in include as secondary to a lumber spine disability is denied.

Entitlement to service connection for urinary incontinence, to include as secondary to a lumbar spine disability is denied.

Entitlement to service connection for calluses of the right foot  secondary to pes planus is granted.  

Entitlement to service connection for calluses of the left foot secondary to pes planus is granted.  

Entitlement to a rating in excess of 40 percent for a lumbar spine disability is denied.

Entitlement to a 10 percent rating for pes planus prior to June 6, 2013, is granted. 

Entitlement to a rating in excess of 10 percent for pes planus the entirety of the appeal period is denied. 

Entitlement to a rating in excess of 10 percent from a right ankle disability is denied.

Entitlement to a rating in excess of 10 percent for a lumbar spine scar is denied.

Entitlement to a rating in excess of 30 percent for a skin disability is denied.

Entitlement to an effective date earlier than October 29, 2012, for radiculopathy of the left lower extremity is denied.  

Entitlement to a special monthly compensation (SMC) based on the need for aid and attendance or being housebound is denied.


REMAND

Diabetes Mellitus

Initially, the Board notes that the Veteran does not contend that his diabetes was incurred during active service or within one year from separation from service.  Instead, the Veteran asserts that his diabetes is etiologically related to this lumbar spine disability that caused him to become inactive and therefore caused his diabetes.  The Veteran has not been provided a VA examination regarding whether his diagnosed diabetes mellitus was caused by or aggravated by his lumbar spine disability.  The Board finds that a VA examination is warranted to address the etiology of the Veteran's diabetes mellitus as well as whether such condition was caused by or aggravated by his service-connected lumbar spine disability.  

Left Thigh Lipoma

Initially, the Board notes that the Veteran's service medical records are absent of any treatment or reports of a left thigh lipoma.

A March 2010 VA treatment record shows that the Veteran was evaluated with an enlarging soft mass in the upper inner aspect of the left thigh.  In April 2010, the lipoma was removed.  

A March 2013 VA skin examination report shows that the Veteran had a lipoma of the left thigh that had been removed.  The examiner opined that with regard to whether the Veteran lipoma was caused by or aggravated by his service-connected skin condition, it was noted that the Veteran did have tinea cruris noted for 2 weeks in June 1985.  The examiner opined that the Veteran's skin condition would not cause the development of a lipoma.  Therefore, the examiner determined that it was less likely than not that the Veteran's lipoma was secondary to his tinea cruris noted in June 1985.  

The Board finds that the June 2010 VA examiner did not address the issue of whether the Veteran's left thigh lipoma was aggravated by the Veteran's service connected skin disability, or other service-connected disabilities.  In a secondary service connection claim, a medical opinion that a disability is not the result of or due to an already service-connected disability does not address the issue of aggravation.  El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  Therefore, a new VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of diabetes mellitus.  All indicated tests should be accomplished, and all clinical findings reported in detail. The examiner must review the claims file and must note that review in the report.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner must consider the Veteran's statements regarding onset and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The examiner should provide the following opinions:

(a) Is it is as least as likely as not (50 percent probability or greater) that any diabetes mellitus disability is related to active service or had onset within one year after separation from service.

(b) Is it is as least as likely as not (50 percent probability or greater) that any diabetes mellitus is due to or the result of the service-connected disabilities to include a lumbar spine disability.

(c) Is it is as least as likely as not (50 percent probability or greater) that any diabetes mellitus has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected disabilities to include a lumbar spine disability. 

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed left thigh lipoma disability. All indicated tests should be accomplished, and all clinical findings reported in detail. The examiner must review the claims file and must note that review in the report.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner must consider the Veteran's statements regarding onset and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

The examiner should provide the following opinions:

(a) Is it is as least as likely as not (50 percent probability or greater) that any left thigh lipoma is related to active service?

(b) Is it is as least as likely as not (50 percent probability or greater) that any left thigh lipoma is due to or the result of the service-connected skin disability.

(c) Is it is as least as likely as not (50 percent probability or greater) that any left thigh lipoma has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected skin disability?

3.  Then, readjudicate the claims. If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


